Exhibit 10.6

AMENDMENT NO. 1, dated as of July 25, 2006, among Toys “R” Us-Delaware, Inc. , a
Delaware corporation (the “Borrower”), Banc of America Bridge LLC, as
administrative agent (the “Administrative Agent”), and the Lenders (as defined
below) listed on the signature pages hereto, to that certain Credit Agreement,
dated as of July 19, 2006 (as amended, amended and restated, extended,
supplemented, waived or otherwise modified in writing from time to time, the
“Credit Agreement”), among the Borrower, each lender from time to time party
thereto (the “Lenders”), Banc of America Bridge LLC, as administrative agent for
the Lenders (together with its permitted successors and assigns in such
capacity, the “Administrative Agent”), Deutsche Bank Securities Inc. (“DBSI”),
as Syndication Agent, Citicorp North America, Inc. , as Collateral Agent, Credit
Suisse, as Documentation Agent, Banc of America Securities LLC ( “BAS”) and
DBSI, as Lead Arrangers and BAS, DBSI and Citigroup Global Markets Inc. , as
Joint Book Managers. Capitalized terms used and not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.

WHEREAS, clause (d) of the definition of “Eligible Assignee” requires any other
commercial bank, insurance company or company engaged in the business of making
commercial loans or a commercial finance company who desires to become a Lender
under the Credit Agreement to have, together with its Affiliates, a combined
capital and surplus in excess of $1.0 billion;

WHEREAS, the Lenders desire to amend the definition of “Eligible Assignee” in
Article I of Credit Agreement as set forth below;

WHEREAS, each Lender who executes and delivers this Amendment No. 1 shall be
deemed, upon effectiveness of this Amendment No. 1, to consent to the amendment
of the Credit Agreement as set forth in Section 1 hereof;

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

Section 1. Amendment.

The definition of “Eligible Assignee” is amended by deleting the reference to
“$1.0 billion” in clause (d) of the definition thereof and replacing it with
“$200 million”.

Section 2. Representations and Warranties. The Borrower represents and warrants
to the Lenders as of the date hereof that:

(a) The execution, delivery and performance by the Borrower of this Amendment
No. 1 has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (a) contravene the terms of any
of the Charter Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any contractual obligation to which the Borrower is a



--------------------------------------------------------------------------------

party or affecting it or the properties of the Loan Parties or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law, except,
in each case referred to in clauses (b) and (c), to the extent that conflict,
breach, contravention, creation, payment or violation could not reasonably be
expected to have a Material Adverse Effect.

(b) Before and after giving effect to this Amendment No. 1, the representations
and warranties set forth in the Credit Agreement are true and correct in all
material respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date.

(c) At the time of and after giving effect to this Amendment No. 1, no Default
or Event of Default has occurred and is continuing.

Section 3. Conditions to Effectiveness. This Amendment No. 1 shall become
effective upon satisfaction of each of the following conditions:

(a) The Administrative Agent (or its counsel) shall have received from
(i) Lenders constituting the Required Lenders and (ii) each of the other parties
hereto, a counterpart of this Amendment No. 1 signed on behalf of such party;

(b) All corporate and other proceedings taken or to be taken in connection with
this Amendment No. 1 and all documents incidental thereto, whether or not
referred to herein, shall be reasonably satisfactory in form and substance to
the Administrative Agent; and

(c) The representations and warranties in Section 2 of this Amendment No. 1
shall be true and correct.

Section 4. Expenses. Borrower is not responsible for reimbursing the
Administrative Agent for its reasonable out-of-pocket costs and expenses
incurred by it in connection with this Amendment No. 1, including the reasonable
fees, charges and disbursements of Cahill Gordon & Reindel LLP, counsel for the
Administrative Agent.

Section 5. Counterparts. This Amendment No. 1 may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment No. 1 by facsimile
transmission shall be effective as delivery of a manually executed counterpart
hereof.

Section 6. Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

-2-



--------------------------------------------------------------------------------

Section 7. Headings. The headings of this Amendment No. 1 are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 8. Effect of Amendment. Except as expressly set forth herein, this
Amendment No. 1 shall not by implication or otherwise limit, impair, constitute
a waiver of or otherwise affect the rights and remedies of the Lenders or the
Agents under the Credit Agreement or any other Loan Document, and shall not
alter, modify, amend or in any way affect any of the terms or conditions
contained in the Credit Agreement or any other Loan Document, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect.

[THE REMAINDER OF THIS PAGE SHALL INTENTIONALLY BE LEFT BLANK.]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed as of the date first above written.

 

TOYS “R” US-DELAWARE, INC.

By:  

/s/ F. Clay Creasey, Jr.

 

Name:

 

F. Clay Creasey, Jr.

 

Title:

 

Executive Vice President and

Chief Financial Officer

[Signature Page to Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

BANC OF AMERICA BRIDGE LLC, as

Administrative Agent

By:  

/s/ Chris Ooten

 

Name: Chris Ooten

 

Title: Principal

[Signature Page to Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

BANC OF AMERICA BRIDGE LLC, as

Lender

By:  

/s/ Chris Ooten

 

Name: Chris Ooten

 

Title: Principal

[Signature Page to Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH, as a Lender By:  

/s/ Victoria Floyd

 

Name: Victoria Floyd

 

Title: Managing Director

 

By:  

/s/ Robert Wheeler

 

Name: Robert Wheeler

 

Title: Director

[Signature Page to Amendment No. 1 to Credit Agreement]